Citation Nr: 1642932	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel





INTRODUCTION

The Veteran served in the Coast Guard Reserve, to include a period of active duty for training (ACDUTRA) from June 1967 to November 1967.  The Veteran also served in the Commissioned Corps of the United States Public Health Service (USPHS) from February 1975 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the matter was subsequently transferred to the RO in Houston, Texas.  

On his February 2010 substantive appeal, the Veteran requested a Board hearing.   However, in an August 2016 motion, the Veteran requested to withdraw the hearing which was scheduled for August 23, 2016.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran has indicated that he served in Dangerous Cargo/Shore Patrol during his time in the Coast Guard Reserve, and was exposed to acoustic trauma in the form of noise from heavy loading equipment and firearms.  Specifically, the Veteran indicated that his job duties included providing security to the ships and loading docks armed with .45 Automatic Colt Pistols and M1 Garand rifles, and that he was provided with only cotton as hearing protection for firearm training during his period of ACDUTRA.  The Veteran further stated that it had been mandatory that he maintain weapons proficiency during his enlistment.  

The Veteran's service personnel records confirm that the attended Explosive Loading Supervisory School in September 1967.  However, a review of his service treatment records shows that his November 1967 Report of Medical Examination at the end of his period of ACDUTRA recorded 15/15 whispered voice and spoken voice testing, bilaterally.  To this point, the Board recognizes that the whispered voice test is not generally considered reliable.  In Training Letter 10-02, issued in March 2010, the Director of the VA Compensation and Pension Service indicated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

The Veteran was provided with a VA audiological examination in October 2006, approximately 10 years ago.  At that time, the Veteran was diagnosed as having mild sensorineural loss of hearing sensitivity at 4000 hertz in his left ear; however, the Veteran's left ear hearing loss was not severe enough to be considered a disability for VA purposes at that time.  See 38 C.F.R. § 3.385.  The examiner also noted that hearing acuity was within normal limits within the Veteran's right ear, and that, "The veteran's current hearing thresholds do not at least as likely as not support a claim of tinnitus."  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to or aggravated by noise exposure incurred while on active duty in the Coast Guard.  In support of this conclusion, the examiner explained that, "The veteran's service medical records indicate 15/15 hearing in 1967, which is insufficient to document any high frequency hearing loss he may have had at that time.  It should be noted, however, that the veteran currently shows only a mild hearing loss at 4000 hertz in his left ear, which is insufficient to be responsible for tinnitus."

The Veteran has argued that the October 2006 VA audiological examination was inadequate.  In his March 2008 notice of disagreement, the Veteran indicated that his tinnitus was neither addressed verbally nor tested at the time of the October 2006 examination.  In addition, the Board emphasizes that it has been nearly 10 years since the Veteran's hearing acuity was last tested.  Given the Veteran's complaints regarding the adequacy of the October 2006 VA audiological examination as well as the fact that a decade has elapsed since that examination, the Board finds that VA is required to afford the Veteran a contemporaneous VA examination to assess the current severity and probable etiology of his bilateral hearing loss and tinnitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the likely etiology and severity of any current hearing loss and tinnitus.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted, to include puretone audiometric testing at 500, 1000, 2000, 3000, and 4000 Hertz, and a controlled speech discrimination test utilizing the Maryland CNC test.

If bilateral hearing loss is demonstrated, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability began in service or is causally and etiologically related to service, with consideration of the Veteran's competent and credible lay statements relating to noise exposure during active duty, all evidence of record, and accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is also asked to determine whether the Veteran has tinnitus.  If tinnitus is diagnosed, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the tinnitus began in service or is causally and etiologically related to service, with consideration of the Veteran's competent and credible lay statements relating to noise exposure during active duty, all evidence of record, and accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  The Board further notes that the Veteran is competent to report the presence and onset of tinnitus.  

The examiner must not rely solely on the absence of hearing loss and/or tinnitus in service as the basis for a negative opinion.  The question is whether current hearing loss and/or tinnitus are/is related to service.

The examiner is advised that lay evidence of the onset and continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless, there still must be a factual showing that a symptom is derived from an injury, disease, or event in service. 

If the examiner has determined that specific evidence is missing that is needed to enable the examiner to reach an opinion, then the examiner should list such evidence and explain why it is needed to form a valid opinion.  

A complete rationale must be provided for any opinion offered.

2.  If needed additional evidence is identified by the examiner, then attempt to obtain that evidence and obtain another medical opinion if necessary.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, then a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


